PER CURIAM.
In this appeal from an order recommitting the appellant to Dammasch State Hospital, the state has responded to appellant’s brief as follows:
"With respect to the first assignment of error in the above matter, the State confesses error. Please note that the hearing in the case was held on January 29, 1976, which was prior to your Court’s decisions in State v. Alexander, 26 Or App 943, 554 P2d 524 (1976) and State v. Heintz, 26 Or App 935, 554 P2d 556 (1976). The trial court therefore did not have the benefit of those decisions in rendering its judgment.
"We would recommend that the case be reversed and remanded to [sic] directions that the matter be reheard within 20 days and, unless so heard, that Mr. Paul be discharged.”
The recommendation of the state is adopted.
Reversed and remanded with directions.